Citation Nr: 0715145	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  99-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to mustard gas exposure, and as secondary to 
service-connected gastrointestinal disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and June 2002 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In October 2004, the veteran testified before a Veterans Law 
Judge via videoconference.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  

A motion to advance the veteran's case on the docket was 
received in November 2004 and granted in the same month. 

In February 2006, the Board referred the veteran's case to 
the Veterans Health Administration (VHA) in order to obtain 
an expert medical opinion.  In September 2006, the Board 
remanded the case for further development.  

In a July 2006 letter, the Board advised the veteran that he 
had a right to another hearing because the Veterans Law Judge 
who conducted the October 2004 hearing is no long employed by 
the Board.  The veteran responded the following month, 
indicating that he did not want an additional hearing.  

In September 2006, the Board denied the veteran's increased 
rating claim for superficial squamous cell carcinoma of the 
scalp and basal cell carcinoma on the face, and remanded the 
service connection issue for diabetes mellitus for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  In-service mustard gas exposure is presumed.

2.  Diabetes mellitus was not exhibited in service or for 
many years thereafter.  

3.  The preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus is related to service, 
to include presumed mustard gas exposure, or to his service-
connected gastrointestinal disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, is not proximately due to or the result of service-
connected gastrointestinal disability, and may not be 
presumed to have been caused by service, to include mustard 
gas exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003, August 2003, January 
2004, June 2004 and December 2004 letters.  Collectively, 
those letters informed the veteran to submit any additional 
information or evidence pertinent to the claim, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, evidence from the VA Medical Centers in Birmingham 
and Tuscaloosa, a color photograph, hearing transcript, and 
private medical evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a February 2007 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are assigned, so there can be no possibility 
of any prejudice to the veteran under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Service Connection 

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When a chronic disease, to include diabetes mellitus, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran claims that his diabetes mellitus is related to 
in-service mustard gas exposure.  His separation document 
reflects that he was a toxic gas handler, such that exposure 
to mustard gas is conceded.  He alternatively asserts that 
his diabetes mellitus is related to his service-connected 
marginal recurrent ulcer, postoperative, with esophagitis.

On review, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.316 is not 
warranted, as diabetes mellitus is not among the listed 
conditions for presumptive consideration based on mustard gas 
exposure.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Board also finds the service connection for diabetes 
mellitus is not warranted on a direct basis.  Service medical 
records are negative for a diagnosis of diabetes mellitus.  
The veteran was first diagnosed with diabetes mellitus in 
1999, more than fifty years post-service.  

With regard to the etiology of the veteran's diabetes 
mellitus, the record contains favorable and unfavorable 
opinions.  

In a January 2001 letter, Dr. Russell, the veteran's private 
physician, stated that the veteran's diabetes "may be 
related to this toxic gas exposure with deterioration of his 
health due to his long duration of the chronic ulcer disease.  
It is my opinion that he should be compensated for this 
illness as it may well be related to his gas exposure in the 
war."  In a July 2003 statement, Dr. Russell indicated that 
"[t]his patient has all the symptoms of being exposed to the 
toxic gas which has affected his stomach causing poor 
digestion and Diabetes Mellitus..."  In a February 2004 
letter, Dr. Russell submitted a list of the veteran's health 
problems, to include diabetes, and noted that "[s]ince all 
of these health problems developed after his Mustard and 
Toxic Gas exposure and wound, It is my opinion, they are 
related."  He reiterated this contention in a January 2005 
letter, in which Dr. Russell essentially stated that the 
veteran's stomach disability caused by mustard gas exposure 
weakened his body, allowing for diabetes to develop.  
Finally, in an August 2005 letter, Dr. Russell stated that 
the veteran had many disorders, specifically including 
diabetes, that were related to his in-service exposure to 
mustard gas, adding that the "medical Profession has 
established these facts when Mustard Gas and Toxic chemicals 
entered into the Internal Origin of a body these diseases can 
develop."   
        
By contrast, a March 2005 VA examiner stated that there was 
no medical evidence that mustard gas exposure causes diabetes 
mellitus.  The examiner concluded that the veteran's diabetes 
mellitus was "most likely not due to exposure to mustard 
gas."  In an April 2005 addendum, in which she was asked to 
respond to Dr. Russell's statements then of record, the 
examiner stated that there was no relationship to the 
development of diabetes mellitus and the veteran's service-
connected duodenal ulcer disease.  

A May 2006 VHA examiner concluded that it is not likely that 
the veteran's diabetes mellitus is proximately due to, or the 
result of, his service-connected gastrointestinal disability 
or to mustard gas exposure.  The examiner indicated that 
mustard gas exposure clearly did not damage the veteran's 
pancreas to the extent of causing organ failure.  He also 
noted that there is no literature to support the idea that 
diabetes is caused by mustard gas exposure or a 
gastrointestinal disability.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's diabetes 
mellitus is related to presumed mustard gas exposure or to 
his service-connected gastrointestinal disability.  In this 
regard, the Board is inclined to give greater weight to the 
May 2006 VHA opinion as opposed to the opinions provided by 
Dr. Russell.  First, the May 2006 VHA opinion was rendered 
after the benefit of a thorough review of the claims folder, 
to include all etiology opinions of record.  While Dr. 
Russell indicated, in his August 2005 statement, that he 
reviewed the "veteran's medical records," there is no 
indication that he reviewed the veteran's entire claims 
folder, therefore his opinion is less-informed.  Second, 
while Dr. Russell suggests a relationship between veteran's 
diabetes and mustard gas exposure, and between diabetes and 
the veteran's gastrointestinal disability, he provides no 
supportive medical literature.  Significantly, the May 2006 
VHA examiner conducted research pertinent to these issues, 
but was unable to find any medical literature to support a 
nexus between diabetes and mustard gas exposure, and between 
diabetes and the veteran's gastrointestinal disability.  
Further, the Board notes that the May 2006 VHA opinion, which 
was provided by a physician who works in the Division of 
Endocrinology, Diabetes and Metabolism at a VA Medical Center 
and at the "UMDNJ- New Jersey Medical School" as an 
Assistant Professor of Medicine, confirms similar assessments 
provided by the March 2005 VA examiner.  There is no 
indication in the record that Dr. Russell is a specialist in 
Endocrinology or toxin-related pathology.  Significantly, the 
March 2005 VA examiner opined that there was no medical 
evidence that mustard gas exposure causes diabetes mellitus.  
She added that the existence of pancreatic function was 
evidence against exposure to a toxin.  In an April 2005 
addendum, the same examiner stated that there is no evidence 
of a relationship between the veteran's diabetes mellitus and 
his service-connected gastrointestinal disability.  The 
examiner disagreed with Dr. Russell's statements of 
causation.

To the extent that the veteran, himself, relates his diabetes 
mellitus to service or to his service-connected 
gastrointestinal disability, the determinative issue, where 
as here, involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran, as a lay person, is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates diabetes to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As there is no favorable medical evidence that that relates 
diabetes to service or to a service-connected disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to mustard gas exposure, and as secondary to 
service-connected gastrointestinal disability, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


